
	

114 HR 3853 IH: Gun Dealer Accountability Act
U.S. House of Representatives
2015-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3853
		IN THE HOUSE OF REPRESENTATIVES
		
			October 28, 2015
			Ms. Moore introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To provide the Attorney General with greater discretion in issuing Federal firearms licenses, and
			 to authorize temporarily greater scrutiny of Federal firearms licensees
			 who have transferred a firearm unlawfully or had 10 or more crime guns
			 traced back to them in the preceding 2 years.
	
	
 1.Short titleThis Act may be cited as the Gun Dealer Accountability Act. 2.Greater discretion in issuing Federal firearms licensesSection 923 of title 18, United States Code, is amended—
 (1)in subsection (c), by striking shall issue and inserting may issue; and (2)in subsection (d)(1), by striking shall be and inserting may be.
			3.Authorization of temporarily greater scrutiny of Federal firearms licensees who have transferred a
			 firearm unlawfully or had 10 or more crime guns traced back to them in the
			 preceding 2 years
 (a)Authority to temporarily increase frequency of inspectionsSection 923(g)(1)(B)(ii)(I) of title 18, United States Code, is amended by inserting , except that this subclause shall not apply with respect to a licensee if, in the preceding 2 years, a court has found the licensee to have transferred a firearm unlawfully or the Attorney General has found that 10 or more firearms used in crimes have been traced back to the licensee before the semicolon.
			(b)Authority to temporarily require conduct of a physical inventory of firearms business
 (1)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title II of division B of the Consolidated and Further Continuing Appropriations Act, 2013 (18 U.S.C. 923 note; Public Law 113–6; 127 Stat. 248) is amended in the 5th proviso by inserting , unless the rule applies only to a business of a licensee if, in the preceding 2 years, a court has found the licensee to have transferred a firearm unlawfully or the Attorney General has found that 10 or more firearms used in crimes have been traced back to the licensee before the colon.
 (2)The matter under the heading Bureau of Alcohol, Tobacco, Firearms and Explosives—Salaries and Expenses in title I of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (18 U.S.C. 923 note; Public Law 112–55; 125 Stat. 609–610) is amended in the 7th proviso by inserting , unless the rule applies only to a business of a licensee if, in the preceding 2 years, a court has found the licensee to have transferred a firearm unlawfully or the Attorney General has found that 10 or more firearms used in crimes have been traced back to the licensee before the colon.
				
